DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zand (US 20100253481) in view of Wild et al (US 20100060424). 
Regarding claims 1 and 9, Zand teaches (claim 1 and 9) a system for locating a passive RFID tag (para 47, “locating the position of a Tag the following method is employed”), a narrowband RFID reader configured to transmit a narrowband RF signal to energize a passive RFID tag, thereby causing the passive RFID tag to create a backscatter reflection target (para54, “transceiver 109, transmits a narrowband carrier 105 to energize an RFID Tag 103. The RFID Tag's Antenna 102. receives energy from this transmission, and transfers said energy to the Tag's Microchip 101.”); a first wideband transceiver configured to receive and transmit a wideband RF signal (para 55, “a test signal known to the Tag 133 is sent to the Tag by one of several Readers 130. The Tag, upon recognizing said signal, issues an acknowledgment known to the Reader 130, which measures the round-trip time”), a second wideband transceiver different from the first wideband transceiver, (para 55, “For a three-dimensional localization of the Tag, the procedure is repeated by at least two more Readers 131 and 132, and their distances 135 and 136, respectively, from the Tag similarly measured”) and processing circuitry configured to determine a location measurement of the passive tag based on time-of-arrival data (para 55, “For a three-dimensional localization of the Tag, the procedure is repeated by at least two more Readers 131 and 132, and their distances 135 and 136, respectively, from the Tag similarly measured”), wherein the second wideband transceiver is configured to receive and transmit another wideband RF signal (para 55, “For a three-dimensional localization of the Tag, the procedure is repeated by at least two more Readers 131 and 132, and their distances 135 and 136, respectively, from the Tag similarly measured”). 
Regarding claims 1 and 9, Zand does not teach the second wideband transceiver configured to receive the backscatter wideband RF signal reflected from the backscatter reflection target and record time of arrival data for the reflected backscatter wideband RF signal at the second wideband transceiver  and determine a location measurement based on the time of arrival data. Wild teaches the second wideband transceiver configured to receive the backscatter wideband RF signal reflected from the backscatter reflection target (para 33, “It may also process the signal in other frequency bands, corresponding to the backscatter resulting from signals sent by other reader”) and record time of arrival data for the reflected backscatter wideband RF signal at the second wideband transceiver (para 30) and determine a location measurement based on the time of arrival data (para 33, “Each reader 10 can derive its own location estimate for the tag, based on the methods discussed above”). It would have been obvious to modify Zand to include the second wideband transceiver configured to receive the backscatter wideband RF signal reflected from the backscatter reflection target and record time of arrival data for the reflected backscatter wideband RF signal at the second wideband transceiver  and determine a location measurement based on the time of arrival data because it is merely a substitution of the  RFID Tag geolocation method of Zand with the RFID tag geolocation method of Wild that yield a predictable RFID geolocation determination device.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowla et al (US 20080252422) in view of  Zand (US 20100253481) and Wild et al (US 20100060424). 
Regarding claims 1 and 9, Dowla teaches a system for locating passive RFID tags (para 52, “the methods and devices of the present also has the ability to geo-locate“) comprising: a transmitter configured to transmit a narrowband RF signal to energize a passive RFID tag (para 50, “an UWB transmitter 116 directing Tag Power 120 via a respective transmitter antenna”), thereby causing the passive RFID tag to create a backscatter reflection target (para 50, “the UWB radar 122 using radar as the detection mechanism. The unique interrogating code 126 provided by UWB radar 122, thus triggers an appropriate tag to respond and generate its unique response code 110 that is accomplished by switching its antenna tag”);a first wideband transceiver configured to receive and transmit a wideband RF signal (para 50, “UTag antenna 112 UTag antenna 112 switches to a reflective (i.e., open) and/or non-reflective state (i.e., closed) based on the specific serial number. Once the UTags "1" through "n" 108 are all powered up via an UWB transmitter 116 directing Tag Power 120 via a respective transmitter antenna”).
Regarding claims 1 and 9, Dowla does not teach a narrowband RFID reader configured to transmit a narrowband RF signal to energize a passive RFID tag, thereby causing the passive RFID tag to create a backscatter reflection target. Zand teaches a narrowband RFID reader configured to transmit a narrowband RF signal to energize a passive RFID tag, thereby causing the passive RFID tag to create a backscatter reflection target (para54, “transceiver 109, transmits a narrowband carrier 105 to energize an RFID Tag 103. The RFID Tag's Antenna 102. receives energy from this transmission, and transfers said energy to the Tag's Microchip 101.”). It would have been obvious to modify Dowla to include a narrowband RFID reader configured to transmit a narrowband RF signal to energize a passive RFID tag, thereby causing the passive RFID tag to create a backscatter reflection target because it is merely a substitution of the tag power system of Dowla with the tag power system of Zand which yields a predictable tag power system.
Regarding claims 1 and 9, Dowla does not teach a second wideband transceiver different from the first wideband transceiver, the second wide band transceiver configured to: receive the backscatter wideband RF signal reflected from the backscatter reflection target. Wild teaches a second wideband transceiver different from the first wideband transceiver, the second wide band transceiver configured to: receive the backscatter wideband RF signal reflected from the backscatter reflection target (para 33, “It may also process the signal in other frequency bands, corresponding to the backscatter resulting from signals sent by other reader”). It would have been obvious to modify Dowla to include a second wideband transceiver different from the first wideband transceiver, the second wide band transceiver configured to: receive the backscatter wideband RF signal reflected from the backscatter reflection target because it is merely applying a known tag location method of Wild to the teaching of distance measurements combined from many locations surrounding the target of Dowla to yield an improve tag geolocation device. 
Regarding claims 1 and 9, Dowla does not teach record time of arrival data for the reflected backscatter wideband RF signal at the second wideband transceiver and determine a location measurement based on the time of arrival data. Wild teaches record time of arrival data for the reflected backscatter wideband RF signal at the second wideband transceiver (para 30) and determine a location measurement based on the time of arrival data (para 33, “Each reader 10 can derive its own location estimate for the tag, based on the methods discussed above”). It would have been obvious to modify Dowla to include record time of arrival data for the reflected backscatter wideband RF signal at the second wideband transceiver and determine a location measurement based on the time of arrival data because it is merely applying a known tag location method of wild to the teaching to the teaching of distance measurements combined from many locations surrounding the target of Dowla to yield an improve tag geolocation device.
Regarding claims 1 and 9, Dowla does not teach the second wideband transceiver is configured to receive and transmit another wideband RF signal. Wild teaches the second wideband transceiver is configured to receive and transmit another wideband RF signal (para 33). It would have been obvious to modify Dowla to include  the second wideband transceiver is configured to receive and transmit another wideband RF signal because it is merely substitution of determine of distance measurements from many locations of Dowla with the determine with the determining distance from many locations of Wild to yield a predictable tag geolocation device.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zand in view of Wild as applied to claim 1 and 9 above, and further in view of Bottazzi et al (US 20150200706). 
Regarding claims 2 and 10, Bottazzi teaches the second wideband transceiver is configured to recognize the received reflected backscatter wideband RF signal reflected from the backscatter reflection target by searching for a sequence representing specific data (para 117,“reader 12 receives a sequence of UWB pulses, it is capable of recognizing whether it is the sequence issued by itself and backscattered by a tag 14, or reflected by an obstacle”). It would have been obvious to modify Zand in view of Wild to include the second wideband transceiver is configured to recognize the received reflected backscatter wideband RF signal reflected from the backscatter reflection target by searching for a sequence representing specific data because it is a substitution of a well-known method of recognizing a signal is a reflections of Zand with the method of recognizing a signal is a reflections of Bottazzi to yield a predictable RFID tag reader.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowla in view of  Zand and Wild as applied to claim 1 and 9 above, and further in view of Bottazzi et al (US 20150200706). 
Regarding claims 2 and 10, Bottazzi teaches the second wideband transceiver is configured to recognize the received reflected backscatter wideband RF signal reflected from the backscatter reflection target by searching for a sequence representing specific data (para 117,“reader 12 receives a sequence of UWB pulses, it is capable of recognizing whether it is the sequence issued by itself and backscattered by a tag 14, or reflected by an obstacle”). It would have been obvious to modify Dowla in view of  Zand and Wild to include the second wideband transceiver is configured to recognize the received reflected backscatter wideband RF signal reflected from the backscatter reflection target by searching for a sequence representing specific data because it is a substitution of a well-known method of recognizing a signal is a reflections of Dowla with the method of recognizing a signal is a reflections of Bottazzi to yield a predictable RFID tag reader.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zand in view of Wild as applied to claim 1 and 9 above, and further in view of Gravelle et al (US 20120127021). 
Regarding claims 3 and 11, Gravelle teaches (claim 3) the second wideband transceiver is configured to recognize the received reflected backscatter wideband RF signal reflected from the backscatter reflection target by a change in communication state of the passive RFID tag (para7, “A modulated backscatter RFID tag transfers data from its memory to a remote reader by modulating the backscatter cross section of the tag antenna in a coded fashion, changing at a minimum from one reflecting state to another reflecting state (or between several reflecting states) in a time-wise fashion, thus coding the tag data on the time- varying backscatter cross section of the tag”). It would have been obvious to modify Zand in view of Wild to include the second wideband transceiver is configured to recognize the received reflected backscatter wideband RF signal reflected from the backscatter reflection target by a change in communication state of the passive RFID tag because it is a substitution of a well-known method of recognizing a signal is a reflections of Zand with the method of recognizing a signal is a reflections of Gravelle to yield a predictable RFID tag reader.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowla in view of  Zand and Wild as applied to claim 1 and 9 above, and further in view of Gravelle et al (US 20120127021). 
Regarding claims 3 and 11, Gravelle teaches the second wideband transceiver is configured to recognize the received reflected backscatter wideband RF signal reflected from the backscatter reflection target by a change in communication state of the passive RFID tag (para7, “A modulated backscatter RFID tag transfers data from its memory to a remote reader by modulating the backscatter cross section of the tag antenna in a coded fashion, changing at a minimum from one reflecting state to another reflecting state (or between several reflecting states) in a time-wise fashion, thus coding the tag data on the time- varying backscatter cross section of the tag”). It would have been obvious to modify Dowla in view of  Zand and Wild to include the second wideband transceiver is configured to recognize the received reflected backscatter wideband RF signal reflected from the backscatter reflection target by a change in communication state of the passive RFID tag because it is a substitution of a well-known method of recognizing a signal is a reflections of Dowla with the method of recognizing a signal is a reflections of Gravelle to yield a predictable RFID tag reader.
Claims 4-5, 8, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zand in view of Wild as applied to claim 1 and 9 above, and further in view of Paulson (US 20110169607). 
Regarding claims 4 and 12, Paulson teaches time-of-arrival data is first time-of-arrival data, and the first wideband transceiver is configured to: receive the reflected backscatter wideband RF signal reflected from the backscatter reflection target; and record second time-of-arrival data for the reflected backscatter wideband signal (para 24 and 27,“Multiple wideband antennas on the reader 206 receive wideband Signals from at least one of the tags 202, and the reader 206 associates with the wideband signals a time of arrival at each of the wideband antennas”). It would have been obvious to modify Zand in view of Wild to include time-of-arrival data is first time-of-arrival data, and the first wideband transceiver is configured to: receive the reflected backscatter wideband RF signal reflected from the backscatter reflection target; and record second time-of-arrival data for the reflected backscatter wideband signal because it is merely a substitution of the  RFID Tag geolocation method of Zand with the RFID tag geolocation method of Paulson that yield a predictable RFID geolocation determination device.
Regarding claims 5 and 13, Paulson teaches (claim 5 and 13) receive the reflected backscatter wideband backscatter RF signal reflected from the backscatter reflection target; record third time-of-arrival data for the reflected backscatter wideband RF signal; wherein the determining the location measurement is based on correlating the first, second, and third time of-arrival data (para 24 and 27-30, “Multiple wideband antennas on the reader 206 receive wideband signals from at least one of the tags 202, and the reader 206 associates with the wideband signals a time of arrival at each of the wideband antennas” when there are three antennas on the reader the system creates 3 time of arrival data). It would have been obvious to modify Zand in view of Wild to include receive the reflected backscatter wideband backscatter RF signal reflected from the backscatter reflection target; record third time -of-arrival data for the reflected backscatter wideband RF signal; wherein the determining the location measurement is based on correlating the first, second, and third time-of-arrival data because it is merely a substitution of the  RFID Tag geolocation method of Zand with the RFID tag geolocation method of Paulson that yield a predictable RFID geolocation determination device.
Regarding claims 8 and 16, Paulson teaches the processing circuitry is configured to determine the location measurement based on: tag data captured by the narrowband RFID reader; a known location of the first wideband transceiver; and the time-of-arrival data (para 24 and 27-30, “Multiple wideband antennas on the reader 206 receive wideband Signals from at least one of the tags 202, and the reader 206 associates with the wideband signals a time of arrival at each of the wideband antennas”). It would have been obvious to modify Zand in view of Wild to include the processing circuitry is configured to determine the location measurement based on: tag data captured by the narrowband RFID reader; a known location of the first wideband transceiver; and the time-of-arrival data because it is merely an substitution of a well-known method of determining the location of and RFID tag of Zand with the methods of determining the location of and RFID tag of Paulson to yield a predictable RFID tag location device.
Claims 4-5, 8, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowla in view of  Zand and Wild as applied to claim 1 and 9 above, and further in view of Paulson (US 20110169607). 
Regarding claims 4 and 12, Paulson teaches (claim 4 and 12) time-of-arrival data is first time-of-arrival data, and the first wideband transceiver is configured to: receive the reflected backscatter wideband RF signal reflected from the backscatter reflection target; and record second time-of-arrival data for the reflected backscatter wideband signal (para 24 and 27,“Multiple wideband antennas on the reader 206 receive wideband Signals from at least one of the tags 202, and the reader 206 associates with the wideband signals a time of arrival at each of the wideband antennas”). It would have been obvious to modify Dowla in view of  Zand and Wild to include time-of-arrival data is first time-of-arrival data, and the first wideband transceiver is configured to: receive the reflected backscatter wideband RF signal reflected from the backscatter reflection target; and record second time-of-arrival data for the reflected backscatter wideband signal because it is merely a substitution of the  RFID Tag geolocation method of Dowla with the RFID tag geolocation method of Paulson that yield a predictable RFID geolocation determination device.
Regarding claims 5 and 13, Paulson teaches (claim 5 and 13) receive the reflected backscatter wideband backscatter RF signal reflected from the backscatter reflection target; record third time-of-arrival data for the reflected backscatter wideband RF signal; wherein the determining the location measurement is based on correlating the first, second, and third time of-arrival data (para 24 and 27-30, “Multiple wideband antennas on the reader 206 receive wideband signals from at least one of the tags 202, and the reader 206 associates with the wideband signals a time of arrival at each of the wideband antennas” when there are three antennas on the reader the system creates 3 time of arrival data). It would have been obvious to modify Dowla in view of  Zand and Wild to include receive the reflected backscatter wideband backscatter RF signal reflected from the backscatter reflection target; record third time -of-arrival data for the reflected backscatter wideband RF signal; wherein the determining the location measurement is based on correlating the first, second, and third time-of-arrival data because it is merely a substitution of the  RFID Tag geolocation method of Dowla with the RFID tag geolocation method of Paulson that yield a predictable RFID geolocation determination device.
Regarding claims 8 and 16, Paulson teaches the processing circuitry is configured to determine the location measurement based on: tag data captured by the narrowband RFID reader; a known location of the first wideband transceiver; and the time-of-arrival data (para 24 and 27-30, “Multiple wideband antennas on the reader 206 receive wideband Signals from at least one of the tags 202, and the reader 206 associates with the wideband signals a time of arrival at each of the wideband antennas”). It would have been obvious to modify Dowla in view of  Zand and Wild to include the processing circuitry is configured to determine the location measurement based on: tag data captured by the narrowband RFID reader; a known location of the first wideband transceiver; and the time-of-arrival data because it is merely an substitution of a well-known method of determining the location of and RFID tag of Dowla with the methods of determining the location of and RFID tag of Paulson to yield a predictable RFID tag location device.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zand in view of Wild as applied to claim 1 and 9 above, and further in view of Nikitan et al (US 20100102931). 
Regarding claims 6 and 14, Nikitan teaches (claim 6) the narrowband RF ID reader is configured according to the EPCglobal Gen 2 standard (para 50, “The encoding scheme may also be selected such that it is compatible with the Class 1 Generation 2 UHF Air Interface Protocol Standard ("Gen 2") promulgated by EPCglobal”). It would have been obvious to modify Zand in view of Wild to include the narrowband RFID reader is configured according to the EPCglobal Gen 2 standard because it is one of multiple implementations of the narrowband RFID signal of Zand to yield a predictable RFID tag energizing signal.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowla in view of  Zand and Wild as applied to claim 1 and 9 above, and further in view of Nikitan et al (US 20100102931). 
Regarding claims 6 and 14, Nikitan teaches (claim 6) the narrowband RF ID reader is configured according to the EPCglobal Gen 2 standard (para 50, “The encoding scheme may also be selected such that it is compatible with the Class 1 Generation 2 UHF Air Interface Protocol Standard ("Gen 2") promulgated by EPCglobal”). lt would have been obvious to modify Dowla in view of  Zand and Wild to include the narrowband RFID reader is configured according to the EPCglobal Gen 2 standard because it is one of multiple implementations of the narrowband RFID signal of Dowla to yield a predictable RFID tag energizing signal.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zand in view of Wild as applied to claim 1 and 9 above, and further in view of Shedrinsky (US 20120233679). 
Regarding claims 7 and 15, Shedrinsky teaches (claim 7) the first wideband transceiver is configured according to the ISO 24730 standard (para 101, “a tag that may work as either IEEE-802.11(b) or ISO-24730. G2 Microsystems”. It would have been obvious to modify Zand in view of Wild to include the first wideband transceiver is configured according to the ISO 24730 standard because it is one of multiple implementations of the wideband RFID signal of Zand to yield a predictable wideband transceiver. 
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowla in view of  Zand and Wild as applied to claim 1 and 9 above, and further in view of Shedrinsky (US 20120233679). 
Regarding claims 7 and 15, Shedrinsky teaches (claim 7) the first wideband transceiver is configured according to the ISO 24730 standard (para 101, “a tag that may work as either IEEE-802.11(b) or ISO-24730. G2 Microsystems”. It would have been obvious to modify Dowla in view of  Zand and Wild to include the first wideband transceiver is configured according to the ISO 24730 standard because it is one of multiple implementations of the wideband RFID signal of Dowla to yield a predictable wideband transceiver. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9983303 in view of Wild. Although the claims at issue are not identical, they are not patentably distinct from each other because
With respect to claim 1 and 9, U.S. Patent No. 9983303 claims (claim 1) a system for locating passive RFID tags comprising: a narrowband RFID reader configured to transmit a narrowband RF signal to energize a passive RFID tag, thereby causing the passive RFID tag to create a backscatter reflection target; a first wideband transceiver configured to transmit a wideband PF signal; a second wideband transceiver different from the first wideband transceiver, the second wide band transceiver configured to: receive the wideband RF signal reflected from the backscatter reflection target; and record time-of-arrival data for the reflected wideband signal; and processing circuitry configured to determine a location measurement of the passive tag based on the time-of-arrival data (claim 11). U.S. Patent No. 9983303 does not claim a first wideband transceiver configured to receive and transmit a RF signal, a second wideband transceiver configured to receive and transmit a RF signal. Wild teaches (claim 1 and 9) a first wideband transceiver configured to receive and transmit a RF signal, a second wideband transceiver configured to receive and transmit a RF signal (para 33, “each reader 10 can process the signal reflected by the tag 12 in the frequency band that the reader is transmitting. It may also process the signal in other frequency bands, corresponding to the backscatter resulting from signals sent by other reader”). It would have been obvious to modify U.S. Patent No. 9983303 to include a first wideband transceiver configured to receive and transmit a RF signal, a second wideband transceiver configured to receive and transmit a RF signal because it is merely a substitution of the  RFID Tag geolocation method of U.S. Patent No. 9983303 with the RFID tag geolocation method of Wild that yield a predictable RFID geolocation determination device.
Claims 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable overclaims 11 of U.S. Patent No. 9983303 in view of Wild in view of Bottazzi et al (US 20150200706). 
Claim 1 and 9 are rejected as described above. Bottazzi teaches (claim 2) the second wideband transceiver is configured to recognize the received wideband RF signal reflected from the backscatter reflection target by searching for a sequence representing specific data (para 117). It would have been obvious to modify U.S. Patent No. 9983303 in view of Wild to include the second wideband transceiver is configured to recognize the received wideband FF signal reflected from the backscatter reflection target by searching for a sequence representing specific data because it is a substitution of a well-known method of recognizing a signal is a reflections of U.S. Patent No. 9983303 with the method of recognizing a signal is a reflections of Bottazzi to yield a predictable RFID tag reader.
Claims 3 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable overclaims 11 of U.S. Patent No. 9983303 in view of Wild in view of Gravelle et al (US 20120127021). Claim 1 and 9 are rejected as described above.
Claim 1 and 9 are rejected as described above. Gravelle teaches (claim 3) the second wideband transceiver is configured to recognize the received wideband FF signal reflected from the backscatter reflection target by a change in communication state of the passive RFID tag (para 7). It would have been obvious to modify U.S. Patent No. 9983303 in view of Wild to include the second wideband transceiver is configured to recognize the received wideband FF signal reflected from the backscatter reflection target by a change in communication state of the passive RFID tag because it is a substitution of a well-known method of recognizing a signal is a reflections of U.S. Patent No. 9983303 with the method of recognizing a signal is a reflections of Gravelle to yield a predictable RFID tag reader.
Claims 4-5, 8, 12-13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of U.S. Patent No. 9983303 in view of Wild in view of Paulson (US 20110169607). Claim 1 and 9 are rejected as described above.
With respect to claim 4 and 12, Paulson teaches time-of-arrival data is first time-of- arrival data, and the first wideband transceiver is configured to: receive the reflected backscatter wideband PF signal reflected from the backscatter reflection target; and record second time -of- arrival data for the reflected backscatter wideband signal (para 24 and 27, “Multiple wideband antennas on the reader 206 receive wideband signals from at least one of the tags 202, and the reader 206 associates with the wideband signals a time of arrival at each of the wideband antennas”). It would have been obvious to modify U.S. Patent No. 9983303 in view of Wild to include time-of- arrival data is first time-of-arrival data, and the first wideband transceiver is configured to: receive the reflected backscatter wideband RF signal reflected from the backscatter reflection target; and record second time-of-arrival data for the reflected backscatter wideband signal because it is merely a substitution of the  RFID Tag geolocation method of U.S. Patent No. 9983303 with the RFID tag geolocation method of Paulson that yield a predictable RFID geolocation determination device.
With respect to claim 5 and 13, Paulson teaches receive the reflected backscatter wideband backscatter RF signal reflected from the backscatter reflection target; record third time-of-arrival data for the reflected backscatter wideband RF signal; wherein the determining the location measurement is based on correlating the first, second, and third time-of-arrival data (para 24 and 27-30, “Multiple wideband antennas on the reader 206 receive wideband signals from at least one of the tags 202, and the reader 206 associates with the wideband signals a time of arrival at each of the wideband antennas” when there are three antennas on the reader the system creates 3 time of arrival data”). It would have been obvious to modify U.S. Patent No. 9983303 in view of Wild to include receive the reflected backscatter wideband backscatter RF signal reflected from the backscatter reflection target; record third time -of-arrival data for the reflected backscatter wideband RF signal; wherein the determining the location measurement is based on correlating the first, second, and third time-of-arrival data because it is merely a substitution of the  RFID Tag geolocation method of U.S. Patent No. 9983303 with the RFID tag geolocation method of Paulson that yield a predictable RFID geolocation determination device.
With respect to claim 8 and 16, Paulson teaches the processing circuitry is configured to determine the location measurement based on: tag data captured by the narrowband RFID reader; a known location of the first wideband transceiver; and the time -of-arrival data (para 24 and 27-30, “Multiple wideband antennas on the reader 206 receive wideband Signals from at least one of the tags 202, and the reader 206 associates with the wideband signals a time of arrival at each of the wideband antennas”). It would have been obvious to modify U.S. Patent No. 9983303 in view of Wild to include the processing circuitry is configured to determine the location measurement based on: tag data captured by the narrowband RFID reader; a known location of the first wideband transceiver; and the time-of-arrival data because it is merely an substitution of a well-known method of determining the location of and RFID tag of U.S. Patent No. 9983303 with the methods of determining the location of and RFID tag of Paulson to yield a predictable RFID tag location device.
Claims 6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11of U.S. Patent No. 9983303 in view of Wild and Nikitan et al (US 20100102931). Claim 1 and 9 are rejected as described above.
Regarding claims 6 and 14, Nikitan teaches the narrowband FF ID reader is configured according to the EPCglobal Gen 2 standard (para 50, “The encoding scheme may also be selected such that it is compatible with the Class 1 Generation 2 UHF Air Interface Protocol Standard ("Gen 2") promulgated by EPCglobal”). lt would have been obvious to modify U.S. Patent No. 9983303 in view of Wild to include the narrowband RFID reader is configured according to the EPCglobal Gen 2 standard because it is one of multiple implementations of the narrowband RFID signal of U.S. Patent No. 9983303 to yield a predictable RFID tag energizing signal.
Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable overclaims 11 of U.S. Patent No. 9983303 in view of Wild and Shedrinsky (US 20120233679). 
Claim 1 and 9 are rejected as described above. Shedrinsky teaches (claim 7 and 15) the first wideband transceiver is configured according to the ISO 24730 standard (para 101, “a tag that may work as either IEEE-802.11(b) or ISO-24730. G2 Microsystems”. It would have been obvious to modify U.S. Patent No. 9983303 in view of Wild to include the first wideband transceiver is configured according to the ISO 24730 standard because it is one of multiple implementations of the wideband RFID signal of U.S. Patent No. 9983303 to yield a predictable wideband transceiver.
Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
1) applicants ask that the double patenting to be held in abeyance until agreement on allowable claims is reached.
Response: the claims will not be held in abeyance and further the response cold be considered noncompliant. SEE MPEP section 804 subsection I(b)(1) "filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated" Since a double patenting rejection cannot be held in abeyance the response is noncompliant. IF the next response does not have a response to the double patenting rejection, the response will be held as non-compliant.
2) Applicant respectfully submits that Zand nor Wild taken alone or in combination, disclose, teach or suggest a system for locating passive RFID tags comprising, among other features: receive the backscatter wideband RF signal reflected from the backscatter reflection target record time-of-arrival data for the reflected backscatter wideband RF signal at the second wideband transceiver.
Response: Wild clearly articulates transmitting a signal from a reader having the RFID tag reflect said signal to an different reader and determine a location measurement of the tag (para 30 and 33, “Each reader 10 can derive its own location estimate for the tag, based on the methods discussed above”).
3) one of ordinary skill in the art would not modify Zand in view of the teachings of Wild. Zand describes a system for miniature passive RFID tags and readers that “relieves the Tag from having to communicate by reflection to the Reader and enables the establishment of a true radio link upstream from Tag to Reader” where the “radio transmission uplink consists of a signal generated and transmitted by the Tag to the Reader, as opposed to reflections in use in prior art.”)
Response: Zand teaches determining the location of a tag by measuring the round trip time of a signal from reader to tag. And uses multiple reader to determine the location of the tag. Also, in paragraph 55, Zand teaches using the round trip time, divides the result by two and multiplies it by the speed of light. Clearly, Zand is teaching using the reflection of the signal to determine the location.
4) Third, a proper obviousness analysis requires the clear articulation of the reasons why a claimed invention would have been obvious at the time of the invention. 
Response: the office letter amends the reasons for combination and therefore the argument is mute.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648